Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 18, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a kitchen and bath designer for a home improvement store from August 1999 until April 2006. He was called into a meeting where his work performance was criticized. Fearing that the employer knew he was looking for another job and was going to terminate him, claimant resigned from his position. The Unemployment Insurance Appeal Board disqualified him from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Claimant appeals.
We affirm. It is well settled that resigning from a job in anticipation of being discharged does not constitute good cause for leaving one’s employment (see Matter of Paino [Commissioner of Labor], 27 AD3d 820, 821 [2006]). Here, claimant conceded that he was not fired but left his job because he expected his employer to terminate him for looking for another job. In view of this, we find no reason to disturb the Board’s decision.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.